DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 15, reference character “78” has been used to designate both the "Cross Correlation matrix and LMS algorithm" and "Heart Rate Calculation". It appears that the first should be renumbered as 73, consistent with the published Specification, para. 0066. Corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. “processing means" for providing a plurality of light emitter control signals (Claim 1) corresponds to the microprocessor of Fig. 13, element 8, para. 0029, 0043. 
b. "signal processing means" receiving a detected light signal (Claim 1) corresponds to the IR sensor of Fig. 13, element 1, 2, 3; Fig. 15, element 24, 25, 26, para. 0043, 0063. 
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 4-6 and 17-20 are directed to the abstract idea of computing heart rate from the heart beat sensor signals. 
The limitations of receiving a detected light signal compring a heart beat signal, the detected light signal corresponding to light that is emitted into the respective different area by means of a corresponding plurality of light detectors on the circumference of the circular support member and respectively detecting the light emitted by the corresponding plurality of light emitters that is transmitted via the different transmission paths in the body part, if it is determined that the plurality of detected light signals are dominated by noise signals due to motion of the person, cancelling the noise signal in each of the plurality of detected light signals to preserve the heart beat signal; and combining the plurality of preserved heart beat signals to obtain the heart rate signal for recordation by the processor for presentation to the person by means of a user interface or both; or (2) if it is determined that the plurality of detected light signals are not dominated by noise signals due to the motion of the person, combining the plurality of detected light signals to obtain the heart rate signal for recordation by the processor, for presentation to the person by means of the user interface or both (Claim 1); finding a covariance (Claims 4); using match filters (Claim 5); comparing the detected signals to find in-phase and out-of-phase components of the signals (Claim 18); and finding a covariance between the detected signals (Claim 19), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while determining heart rate from the heart beat signals require non-abstract elements, such as light emitters and detectors, circular support member circumferentially engaged on a body part of the person (Claims 1 and 17) and the light detectors are installed in circular symmetric locations that form a plane (Claim 20) are routinely used in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely obtain a heart rate from the heart beat signals and does not utilize the determination in a practical application.  
In addition, this judicial exception is not integrated into a practical application. In particular, the claim recites positioning a circular support member circumferentially engaging a body part of the person. However, positioning a sensor arrangement is part of insignificant extra-solution activity that is part of the data gathering step and is not a practical application. Moreover, the sensors are merely for data gathering, which is considered to be an insignificant extra-solution activity to the judicial exception (see 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  "(1) if it is determined that the plurality of detected light signals are dominated by noise signals due to motion of the person, cancelling the noise signal in each of the plurality of detected light signals to preserve the heart beat signal; and combining the plurality of preserved heart beat signals to obtain the heart rate signal for recordation by the processor for presentation to the person by means of a user interface or both; or (2) if it is determined that the plurality of det3ected light signals are not dominated by noise signals due to the motion of the person, combining the plurality of detected light signals to obtain the heart rate signal for recordation by the processor, for presentation to the person by means of the user interface or both" (Claim 1) appears to be no more than mere instructions to apply the exception using a generic circuitry. Moreover, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, nor does it integrate the judicial exception into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to carry out the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly, merely providing audio feedback of the computed physical parameter of a user is also part of the insignificant extra-solution activity and is not a practical application of the abstract idea of determining a heart rate. 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regards to Claims 1, 4-6 and 17-20, the Specification does not contain written description support for the full scope of separating the heart beat signals and the movement signals in the at least 
	In regards to Claims 17-20, the Specification fails to provide written description support for (a) obtaining at least three sensor signals from the plurality of light detectors and does not have written description support for "several circular symmetric locations". More particularly, the Specification provides specific details of having only three sensor signals from the light emitters and light detectors (i.e. the plurality of light emitters consists of three light detectors located 120 degrees apart about the circumference of the support member, no support for greater than three sensor signals) for detecting reflected light signals from the different areas of tissue surrounding the body part and each detected sensor signal comprising both a heart beat signal and a movement signal; and (b) "movement signal" which under the broadest reasonable interpretation can be generated by an accelerometer. Moreover, as Applicant explained in the Amendment filed May 24, 2020, page 4, and contained in the published Specification, para. 0035 and 0066, the optical signal contains signal noise due to movement of the person.  Clarification and/or correction is respectfully requested. 

Claims 1, 4-6 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	More particularly, in regards to Claim 1, the metes and bounds of the limitation "dominated by noise signals" is uncertain because "dominated" by is a term of degree, such as S/N < 0.5 which is not provided in the claims or the Specification.  In addition, as to Claim 1, the limitation “means of processing 
	More particularly, in regards to Claim 5, the claim is indefinite because it is uncertain whether this limitation is this supposed to hold true for either clause of whether or not the detected light signals are dominated or not dominated by noise.  Moreover, amending “obtaining” to “to obtain” does not appear to be grammatically proper.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 6 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20020091049 to Hisano et al. (Hisano).

In regards to Claim 1, Hisano teaches a method of determining heart rate of a person during exercise (see entire document, for example Title “Exercise Aid Device”) comprising: providing by means of processing means a plurality of light emitter control signals to a corresponding plurality of light emitters to cause emission from the plurality of light emitters, wherein the plurality of light emitters are spaced on a circumference of a circular support member that is circumferentially engaged on a body part of the person so that light emitted from each of the plurality of light emitters is emitted into respective different 

In regards to Claim 6, Hisano teaches  the circular support member is part of a device including an audio speaker for providing audio feedback to the person (see entire document, for example Fig. 1).

In regards to Claim 20, Hisano teaches wherein the circumference of the circular support member is in a plane, the noise signals due to motion of the person are mainly in the plane and the plurality of light detectors are installed in several circular symmetric locations that are spaced on the circumference of the circular support member (see entire document, for example Fig. 1).

Claim(s) 1, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20020169381 to Asada et al. (Asada).

In regards to Claim 1, Asada teaches a method of determining heart rate of a person during exercise (see entire document, for example para. 0019 "monitored 24 hours a day"; para. 0038 "monitoring activity level of the patient") comprising: providing by means of processing means a plurality of light emitter control signals to a corresponding plurality of light emitters to cause emission from the plurality of light emitters, wherein the plurality of light emitters are spaced on a circumference of a circular support member that is circumferentially engaged on a body part of the person so that light emitted from each of the plurality of light emitters is emitted into respective different areas of tissue of the body part for transmission via different transmission paths in the body part (see entire document, for example Figs. 2 and para. 0022 "one or more detectors" and para 0023 "one or more light sources"); from each of the plurality of light emitters, the signal processing means receiving a detected light signal compring a heart beat signal, the detected light signal corresponding to light that is emitted into the respective different area by means of a corresponding plurality of light detectors on the circumference of the circular support member and respectively detecting the light emitted by the corresponding plurality of light emitters that is transmitted via the different transmission paths in the body part (see entire document, for example para. 0003, pulse rate, 0017 pulse, 0019 measuring pulse and para. 0020 counting pulse); determining by means of the processing means whether the detected light signal are dominated by noise signals due to 

In regards to Claim 17, Asada teaches wherein the plurality of light emitters comprises at least three light emitters and the plurality of light detectors comprises at least three light detectors (see entire document, for example 00026, one or more detectors and para. 37 one or more auxiliary sensors. For clarification, detectors 2 and one or more detectors 26 will comprise at least three light emitters and detectors.); and positions of the at least three light detectors form a plane (inherent from geometry that 3 points form a plane); wherein the positions of the at least three light detectors are different, and the different positions of the light detectors cause an effect of a motion of the person to have a different 

In regards to Claim 20, Asada teaches wherein the circumference of the circular support member is in a plane, the noise signals due to motion of the person are mainly in the plane and the plurality of light detectors are installed in several circular symmetric locations that are spaced on the circumference of the circular support member (see entire document, for example Figs 1 and 2 and para. 0036-0037).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al (Asada) as applied to Claims 1, 17 and 20 above, in further view of US 20050209517 to Diab et al. (Diab).  In regards to Claims 4 and 19, Asada teaches the essential features of the claimed invention, except for finding a covariance between the plurality of detected light signals if it is determined that the plurality of detected light signals are dominated by noise signals. Diab teaches treating sensor signals by finding a covariance between the plurality of detected light signals if it is determined that the plurality of detected light signals are dominated by noise signals (see entire document, for example para. 0226 “When there is motion induced variation…, the low frequency variation in absorption is coupled with the erratic variation in absorption due to motion artifact” and Claims 16 and 24 “processing said plurality of signals comprises decorrelating said plurality of signals by multiplying said plurality of signals by the inverse square root of the covariance matrix of said plurality of signals to obtain the plurality of principal components”). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Asada with treating the sensor signals to cancel the movement signals by finding a covariance between the sensor signals taught by Diab for the predictable purpose of finding the principle components of the signal for determining heart rate. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) as applied to Claims 1, 17 and 20 above, in further view of US 20090030471 to Rousso et al. (Rousso). In regards to Claim 5, Asada teaches the essential features of the claimed . 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020169381 to Asada et al. (Asada) as applied to Claims 1, 17 and 20 above, in view of Singh, Aarti. "Adaptive noise cancellation." Dept. of Electronics & Communication, Netaji Subhas Institute of Technology 1 (2001) (Singh).   In regards to Claim 18, Asada teaches the essential features of the claimed invention, except for wherein comparing the signals to separate the heart beat signals and the movement signals comprises comparing detected signal to find in-phase and out-of-phase components of the signals of the plurality of light detectors.  Singh teaches if the sensor signals are not in phase, determining that the sensor signals comprise movement signals and separating the heart beat signals and the movement signals to obtain the heart beat signals and combining the sensor signals for the purpose of obtaining the heart rate signal (see entire document, for example pages 22-23 “The configuration of ANC without a reference input, as discussed previously, is used here. The input consists of signal plus noise. The output is the digital Fourier transform of the filter’s impulse response. Detection is accomplished when a spectral peak is evident above the background noise. Operation of the adaptive line enhancer can be understood intuitively as follows. The delay causes decorrelation between the noise components of the input data in the two channels while introducing a simple phase difference between the sinusoidal components. The adaptive 
instantaneous input data alone.”).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Asada with wherein comparing the signals to separate the heart beat signals and the movement signals comprises comparing detected signal to find in-phase and out-of-phase components of the signals of the plurality of light detectors taught by Singh for the predictable purpose of obtaining the heart rate.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-6 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 8979762, Claims 1-21 of U.S. Patent No. 9801554, Claims 1-18 of US 20160249839, and Claim 1 of US Serial No. 16356408 filed 3/18/2019. Although the claims at issue are not identical, they are not patentably distinct from each other because each of said claims are drawn to monitoring arterial blood in a body part, with a plurality of light emitters and at least one sensor; the plurality of light emitters arranged such that light from the plurality of light emitters is capable of passing through the body part to arrive at the least one sensor, to enable monitoring of heart rate. 

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed June 29, 2021 have been fully considered.  Because the claims have been amended to expand their scope, new issues under 35 USC 101, 112, 102 and 103 are raised.  

In response to the rejection under 35 USC 101, Applicant argued:
	Claim 1 has been amended to claim a signal processing method carried out by processing means such as illustrated in Figs. 3, 13, and 15-17 wherein the heart rate signal is stored, 
	As such it is believed the Examiner’s Section 101 rejection based on the former language being readable on mental steps is moot and withdrawal is requested.


	In reply thereto, such argument is non-persuasive because as explained above, the claims under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Moreover, the additional element of using a processor to carry out the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Still further, the hardware included in the claims does not appear to serve as an improvement over existing hardware and is merely used as a tool for a mental process or other abstract idea. Moreover, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Accordingly, the claims are rejected under 35 USC 101 as explained above. 

In response to the rejection under 35 USC 103, in essence, Applicant has argued:
	“...the detected light signal corresponding to light that is emitted into the respective different area” are provided “by means of a corresponding plurality of light detectors on the circumference of the circular support member and respectively detecting the light emitted by the corresponding plurality of light emitters that is transmitted via the different transmission paths in the body part...” is quite explicitly claiming a unique manner of deployment of the emitters and detectors.
	This structure of this inventive manner of deployment makes possible the model described at paragraphs [0024] — [0025] on pages 12-13 of the specification as well as the signal processing further described in paragraphs [0026] et seq., beginning on page 13.

	In reply thereto, the rejection provided above demonstrates the claimed “by means of a corresponding plurality of light detectors on the circumference of the circular support member and respectively detecting the light emitted by the corresponding plurality of light emitters that is transmitted via the different transmission paths in the body part...”  is taught by the prior art.  More 
	Accordingly, the claims are rejected as explained above. 

Still further, the double patenting rejection is maintained, but the Examiner notes Applicant is willing to file a terminal disclaimer during prosecution at a later date in light of the relation of any allowed claims to those in the cited patents. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791